2.	Applicant’s election without traverse of the invention of Group I, claims 1-13, in the reply filed on November 23, 2020 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Applicant’s election without traverse of the species in which the α-HL domain comprises the sequence of instant claim 6 in the reply filed on November 23, 2020 is acknowledged.
The examiner agrees with Applicant that claim 10 is generic to the elected α-HL domain sequence, and is therefore an elected claim embracing the elected species.
	The elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all species encompassed by Group I, claims 1-13, which have been examined on the merits in their entirety.
3.	The Sequence Listing filed September 28, 2020 is approved.
	The substitute specification filed November 28, 2020 has been entered.
4.	The foreign priority claim set forth in the Application Data Sheet filed September 28, 2020 is objected to because the instant application was not filed within 12 months of the filing date of PCT/EP2017/057433, as required by 35 U.S.C. 119(a).  To the extent that Applicant is relying upon their claim under 35 U.S.C. 120 to PCT/EP2017/057433 in order to establish copendency between the parent application and the foreign priority document, it is noted that the 
5.	The disclosure is objected to because of the following informalities: At page 5, paragraph [0019], line 2, “fluoresce” should be changed to “fluorescent”.  At page 11, paragraph [0042], line 2, “bind” should be changed to “binds a”.  At page 36, paragraph [00135], line 2, the second occurrence of “the” should be deleted.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 4, lines 2-3, the phrase “the amino acid sequence set forth as SEQ ID NO: 1” renders the claim indefinite, because SEQ ID NO: 1, as defined in the Sequence Listing filed September 28, 2018, is a nucleotide sequence rather than an amino acid sequence.  At claim 10, lines 2-3, the nested sequence identity ranges render the claims indefinite.  It is unclear what degree of identity is required by the claim.  For example, if the claim is to be interpreted broadly, i.e. requiring at least 80% sequence identity, then the other sequence identity ranges are at best redundant.  If the claim is to be interpreted narrowly, e.g., requiring at least 98% sequence identity, then the broader sequence identity 
7.	Claim 9 is objected to because of the following informalities:  At claim 9, line 2, “a” should be changed to “the” so that standard Markush terminology is used.  Appropriate correction is required.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/519,251 in view of Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  The ‘251 application claims a heptameric alpha-hemolysin nanopore assembly, comprising six alpha-hemolysin variant monomers, plus a seventh alpha-hemolysin monomer which is configured to bind a DNA polymerase, such as through an attachment linker comprising a SpyTag and a SpyCatcher amino acid sequence.  See especially claims 1, 2, 8, and 9.  While the ‘251 application claims a heptameric alpha-hemolysin nanopore assembly in which the seventh alpha-hemolysin monomer is only configured to bind to a polymerase, rather than is actually bound to a polymerase, it would have been obvious to one of ordinary skill in the art to bind a DNA polymerase to the seventh alpha-hemolysin monomer recited in the claims of the ‘251 application, e.g., by a SpyTag/SpyCatcher linkage, because it is prima facie obvious to practice a claimed invention consistent with its claimed intended use.  The DNA polymerase recited in the claims of the ‘251 application corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase recited in the claims of the ‘251 application inherently meets the requirement for a DNA binding domain recited in the instant claims.  The instant claims do not require the DNA binding domain to be different from the DNA polymerase. 
This is a provisional nonstatutory double patenting rejection.
10.	Claims 1 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,752,948 in view of Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  The ‘948 patent claims a heptameric pore complex comprising 7 alpha-hemolysin monomers, one of which is linked to a DNA polymerase via a SpyTag/SpyCatcher linkage.  See especially claims 12 and 19-21.  The DNA polymerase recited in the claims of the ‘948 patent corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase recited in the claims of the ‘948 patent inherently meets the requirement for a DNA binding domain recited in the instant claims. 
11.	Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,351,908 in view of Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  The ‘908 patent claims a heptameric nanopore assembly comprising at least one alpha-hemolysin variant.  The alpha-hemolysin can also comprise a covalently bound DNA polymerase.  See especially claims 20-22.  The DNA polymerase recited in the claims of the ‘908 patent corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase recited in the claims of the ‘908 patent inherently meets the requirement for a DNA binding domain recited in the instant claims. 
12.	Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,301,361 in view of Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  The ‘361 patent claims a heptameric nanopore assembly comprising at least one alpha-hemolysin variant.  The alpha-hemolysin can also comprise a covalently bound DNA polymerase.  See especially claims 8-10.  The DNA polymerase recited in the claims of the ‘361 patent corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase recited in the claims of the ‘361 patent inherently meets the requirement for a DNA binding domain recited in the instant claims.
13.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,683,331 in view of Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  The ‘331 patent claims an alpha-hemolysin variant.  The alpha-hemolysin can also comprise a covalently bound DNA polymerase.  See especially claims 6 and 7.  The DNA polymerase recited in the claims of the ‘331 patent corresponds to the DNA binding domain recited in the instant claim.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase recited in the claims of the ‘331 patent inherently meets the requirement for a DNA binding domain recited in the instant claim.
14.	Instant claims 1-4 and 10-13 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/316,236 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 5 and 6 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/316,236 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose α-HL domains comprising a substitution with one or more positive charges at positions 1-4, 9, 35, 47, 106, 128-131, 144, 149, or 287.
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craig et al (U.S. Patent Application Publication 2017/0088890) as evidenced by Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  (Craig et al is related to U.S. Patent No. 10,752,948, applied in the non-statutory double patenting rejection set forth in section 10 above.)  Craig et al teach a DNA polymerase attached to alpha-hemolysin through a SpyTag/SpyCatcher linkage.  The DNA polymerase-modified alpha hemolysin can be combined with six other alpha-hemolysin subunits to form a nanopore.  See, e.g., paragraphs [0112] and [0127] - [0129], and Example 4.  The DNA polymerase taught by Craig et al corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase taught by Craig et al inherently meets the requirement for a DNA binding domain recited in the instant claims.  The instant claims do not require the DNA binding domain to be different from the DNA polymerase.
	The disclosure in Craig et al relied upon in the above anticipation rejection is also disclosed in provisional application 62/244,852, to which Craig et al claim the benefit under 35 U.S.C. 119(e).  See, e.g., paragraphs [00106] and [0116] - [0118], and Example 4 of the provisional application.  Accordingly, the disclosure of Craig et al relied upon in the above rejection is available as prior art against the instant claims under 35 U.S.C. 102(a)(2).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
17.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2014/028311.  The World Patent Application ‘311 teaches a protein comprising a polynucleotide-binding domain and a transmembrane domain.  The transmembrane domain can be alpha-hemolysin.  The protein can form nanopores.  See, e.g., claims 1 and 9-12.  
18.	Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the World Patent Application 2016/069806 as evidenced by Esfandyarpour et al (U.S. Patent Application Publication 2008/0166727) and Pfundheller et al (U.S. Patent Application Publication 2006/0014183).  (The World Patent Application ‘806 is related to U.S. Patent Nos. 10,301,361 and 10,683,331, applied in the non-statutory double patenting rejections set forth in sections 12 and 13 above.)  The World Patent Application ‘806 teaches a DNA polymerase attached to alpha-hemolysin variant.  The DNA polymerase-modified alpha hemolysin can be combined with six other alpha-hemolysin subunits to form a heptameric nanopore assembly.  See, e.g., paragraphs [0081] - [0087], and claims 10-12.  The DNA polymerase taught by the World Patent Application ‘806 corresponds to the DNA binding domain recited in the instant claims.  Esfandyarpour et al (see paragraph [0026]) and Pfundheller et al (see paragraph [0063]) teach that DNA polymerase binds to DNA as part of DNA replication, and therefore are evidence that the DNA polymerase taught by the World Patent Application ‘806 inherently meets the requirement for a DNA binding domain recited in the instant claims.  The instant claims do not require the DNA binding domain to be different from the DNA polymerase.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
19.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or render obvious a nanopore protein conjugate comprising a nanopore protein monomer conjugated to an Sso7d domain.  While Sso7d domains are known in the art and are known to be usefully conjugated, e.g., to DNA ligases, the prior art of record does not teach or suggest conjugating Sso7d to nanopores.  The prior art of record does not teach Sso7d to be functionally equivalent to the protein ligases taught by, e.g., Craig et al (U.S. Patent Application Publication 2017/0088890) and the World Patent Application 2016/069806.  Further, Sso7d domains are not similar enough to the specific polynucleotide-binding domains taught by the World Patent Application 2014/028311, and are not commonly taught to be useful for the purposes of the World Patent Application ‘311, such that one of ordinary skill in the art would be led to select an Sso7d domain for use as the polynucleotide-binding domain of the World Patent Application ‘311.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 18, 2021